Citation Nr: 0328373	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  97-32 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension and 
heart disease.

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1956 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from June 1997 and November 1998 RO rating decisions which 
collectively denied service connection for hypertension and 
heart disease (including as due to tobacco use/nicotine 
dependence) and denied a TDIU rating.  The veteran testified 
at RO hearings in October 1997 and in April 1999.  In 
November 2000, the Board remanded the case for a Board 
hearing, and such hearing was held in May 2001.  In October 
2001, the Board remanded the case to the RO for additional 
evidentiary development.

As indicated below, in the present decision the Board is able 
to favorably act on the claim for service connection for 
hypertension and heart disease, without resorting to the 
tobacco theory of the claim, and thus such tobacco theory has 
not been addressed.  The claim for a TDIU rating is the 
subject of the remand at the end of the decision.


FINDING OF FACT

The veteran's current hypertension and heart disease began 
during his active duty.


CONCLUSION OF LAW

Hypertension and heart disease were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from May 
1956 through May 1976, at which point he retired based on 20 
years of service.

His service medical records show that at the time of his 
enlistment examination in May 1956, his blood pressure was 
118/70.  A re-enlistment examination from May 1958 notes 
blood pressure as 130/68, and an examination from December 
1965 indicates blood pressure readings of 126/74, 130/80, and 
132/84.  A medical record from December 1965 shows blood 
pressure of 126/74.  An examination dated in April 1967 shows 
blood pressure readings of 130/74, 120/66, and 136/80.  A 
medical record dated in October 1974 indicates blood pressure 
of 138/102, notes that there was no stigmata of hypertension, 
and indicates that the veteran was to return to the clinic 
next week for a blood pressure check.  A medical record dated 
in July 1975 shows a blood pressure reading of 100/62.  The 
veteran's August 1975 examination for upcoming service 
retirement noted that his blood pressure was 122/78.  

Treatment records dated in March 1976 indicate the veteran 
came to the emergency room with complaints of chest pain 
which radiated down his left arm, along with experiencing a 
cold sweat.  He said he felt better by the time he got to the 
hospital.  He reported he had a prior episode of chest pain 
two weeks previously.  An examination was within normal 
limits, except for some tenderness around the sternum.  The 
veteran was then admitted to the hospital for a few days of 
observation to rule out a heart condition.  Findings during 
this March 1976 admission were negative for a heart disorder, 
and the diagnosis was a hiatal hernia with reflux.  

As noted, the veteran was released from active duty at the 
end of May 1976, and he retired from the service.  He later 
received treatment from military facilities as a retiree.  He 
has claimed post-service treatment at such facilities in the 
late 1970s, but records of such treatment have not been 
located.

Service department outpatient records from 1987 and 1988 show 
the veteran requested regular blood pressure checks, and 
there were numerous elevated blood pressure readings during 
this time.  Outpatient records from the early to mid-90s show 
the veteran with blood pressure readings which were elevated 
at times, and he was noted to have hypertension, treated with 
medication.  A chest X-ray in August 1996 showed cardiomegaly 
with slight cephalization consistent with mild congestion and 
an interstitial pattern which could be chronic or recurrent 
mild edema.  An assessment of congestive heart failure was 
made in August 1996.  

Social Security Administration (SSA) records dated in March 
1995 indicate that the veteran was found to be disabled as of 
May 1994, and he had a primary diagnosis of a postoperative 
low back disorder, and a secondary diagnosis of hypertension.

A private medical record dated in November 1996 from Dr. Joe 
B. Calkins, Jr., indicates that the veteran was seen for 
evaluation of intermittent exertional dyspnea over the 
previous seven weeks.  This occurred with higher levels of 
activity such as walking at a brisk pace.  It was noted that 
an echocardiogram from September 1996 was read as showing 
concentric left ventricular hypertrophy and normal left 
ventricular systolic function.  Following examination, he was 
assessed with exertional angina and dyspnea, and possible 
left ventricular diastolic dysfunction and secondary left-
sided congestive heart failure.  A heart catheterization was 
performed in November 1996 with an impression of single 
vessel coronary disease and normal left ventricular systolic 
function.  

Private medical records dated in 1997 show continued 
complaints of dyspnea, as well as assessments of hypertension 
and left ventricular diastolic dysfunction in March 1997.

In March 1997, the veteran submitted a claim for service 
connection for residuals of a heart attack and hypertension.

In June 1997, the veteran was given a VA examination.  He 
reported that he had been hypertensive for approximately 22 
years.  He was uncertain of his history of heart disease.  He 
stated that he became short of breath when he walked at a 
normal pace on level ground for one block.  He reported no 
angina and denied palpitations.  He stated that he had 
awakened at night with shortness of breath.  He reported no 
history of rheumatic fever, and no history of myocardial 
infarction.  Following physical examination, including blood 
pressure readings of 130/78, 130/80, and 130/78, the 
examiner's impression was hypertension, with heart disease 
not found.  X-rays taken at the time yielded an impression of 
cardiomegaly.

In October 1997, the veteran filed his claim for TDIU 
benefits.

Also in October 1997, the veteran appeared at a hearing 
before the RO.  He stated that he began smoking during basic 
training, and continued smoking until about nine or ten years 
previously.  He reported that he experienced shortness of 
breath while he was in service, and would wake up in the 
middle of the night unable to catch his breath.  He testified 
that he was not diagnosed with hypertension during service, 
and that his first diagnosis of hypertension was one or two 
years after service.  He said that he was currently on 
medication for hypertension.  He testified that one night 
during service he was unable to catch his breath, and he was 
hospitalized for 3 or 4 days.  He said that one doctor told 
him it was a heart attack, but other doctors were uncertain.  
He said that he was under stress while in service.  He 
reported that he currently suffered from shortness of breath.  

VA outpatient records from the late 1990s show continued 
treatment for hypertension, which was indicated as being 
well-controlled on medication.    

In a letter dated in January 1998, Dr. Calkins stated that he 
was unable to make a diagnosis of nicotine dependency based 
on the information in the veteran's records.  He further 
stated that there was not sufficient information available to 
determine whether nicotine dependency contributed to any 
other coronary events or conditions.

In April 1999, the veteran again appeared at a hearing before 
the RO.  He testified that he began smoking during service, 
and that the military provided him with cigarettes.  He said 
that he experienced shortness of breath during service, and 
also had was he was told was a heart attack while he was in 
service in 1975.  He said that he was hospitalized a week for 
this.  He reported that he smoked for about eight or nine 
years after service.  He said that he stopped smoking because 
he was having difficulty catching his breath and was coughing 
up phlegm.  He indicated that he was first determined to have 
cardiovascular dysfunction approximately eight or nine years 
after service.  He said that he had been found to have 
congestive heart failure, but had no blockage in his 
arteries.  He reported that he had been told by his doctors 
to avoid stress-related activites.  He indicated that his 
doctors seemed to feel that his smoking was a contributing 
factor in his cardiovascular difficulties.  He stated that he 
was on medication for his hypertension, and that he did not 
have much energy and spent a lot of his time watching 
television and reading.  

In a letter dated in November 1999, Dr. Gilbert C. Evans 
stated that he had seen the veteran in June 1999.  He stated 
that the veteran had cardiopulmonary disease, and had 
reported that he began smoking when he entered military 
service.  Dr. Evans stated that the veteran had a cumulative 
trauma disorder which was manifest by arthritis and 
cardiopulmonary impairments.  He opined that cigarette 
smoking was not the sole cause of the veteran's 
cardiopulmonary disease but was a contributing factor along 
with emotional stress and climatic factors.  

In May 2001, the veteran appeared at a videoconference 
hearing before the Board.  He reiterated previous testimony 
given before the RO, and further stated that he was not told 
by any doctors he saw while on active duty that cigarette 
smoking was causing him any medical problems.  He said that 
he saw a doctor on base in 1978 or 1979 (after active duty) 
who told him that he had pulmonary heart failure and that he 
needed to stop smoking.  He said that he had a heart attack 
during service and was told by base doctors that he had high 
blood pressure.  He reported that he was short winded and 
tired easily, and that he occasionally experienced chest 
pains.  He said that he was awarded SSA disability in part 
because of his cardiovascular problems.  He said that a 
couple of his doctors had indicated that his smoking had 
contributed to his development of heart disease and high 
blood pressure.  

Private medical records dated in 2001 show assessments of 
coronary artery disease with history of stable congestive 
heart failure and chronic obstructive pulmonary disease with 
chronic asthmatic bronchitis in April 2001.  An intravenous 
pyelogram (IVP) given in June 2001 was essentially normal 
with incidental findings of abdominal aortic aneurysm and 
right pelvic calculus which was likely a large phleboth.  A 
December 2001 IVP was normal, with an impression of aortic 
calcification and mild aneurysm.

In February 2003, the veteran was given a VA cardiovascular 
examination.  He stated that he first developed hypertension 
in 1978 or 1979, and had been receiving treatment since that 
time.  He was currently on medication which controlled his 
blood pressure.  He stated that he was diagnosed as having 
congestive cardiomyopathy in 1978 or 1979, and had 
experienced intermittent episodes of congestive heart failure 
since then.  He said that he was able to walk half a block 
before becoming short of breath.  He reported that he smoked 
during service but quit smoking in approximately 1977 and had 
not smoked since then.  Following physical examination, the 
examiner's diagnoses were hypertension, congestive 
cardiomyopathy, type II diabetes mellitus, and no evidence of 
nicotine dependence.  The examiner commented that the veteran 
had a history of hypertension and congestive cardiomyopathy, 
which was most likely related to his hypertension.  The 
examiner found nothing to substantiate a diagnosis of 
nicotine dependence and was unable to relate nicotine 
dependence to the veteran's service or to his heart disease 
or hypertension.  An additional VA examination conducted in 
February 2003, for the purpose of evaluating mental 
disorders, noted that nicotine dependence was not found.  
Chest X-rays taken in February 2003 found no definite acute 
cardiopulmonary abnormalities, and unremarkable diaphragms 
and costophrenic angles.  The impression was no acute 
radiographic abnormalities.  

II.  Analysis

The file shows that the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for hypertension and heart disease.  Relevant 
medical records have been obtained  to the extent possible, 
and VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Hypertension means persistently high blood pressure.  Various 
criteria for what is considered elevated blood pressure have 
been suggested, and according to some medical authorities the 
threshold is a systolic pressure of 140 and a diastolic 
pressure of 90.  Dorland's Illustrated Medical Dictionary 635 
(26th ed. 1981).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection for certain chronic diseases, including 
hypertension and heart disease, will be rebuttably presumed 
if they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.

The veteran served 20 years on active duty, from 1956 to 
1976, before he retired from service.  While there are a 
number of normal cardiovascular findings in service, there 
are some other findings which suggest the early stages of 
hypertension and heart disease.  On one occasion in 1974, he 
had a significantly elevated blood pressure reading, and he 
was told to return to the clinic the following week for a 
blood pressure check.  In 1976, just a couple of months 
before retirement, he reported to an emergency room with 
recent chest pain and other symptoms suggestive of a heart 
attack, although subsequent hospitalization did not not 
confirm a heart disorder.

There are no medical records from the years immediately 
following service.  The veteran reports he had such treatment 
and was found to be hypertensive.  Unfortunately, the 
treatment records cannot be located.  There are medical 
records from the 1980s to the present, and these show 
hypertension, with later findings of a heart disorder.  The 
Board notes that hypertension may be an early symptom of 
heart disease.  Put another way, hypertension may lead to 
heart disease.  See 38 C.F.R. § 3.309 (comments concerning 
the presumptive condition of cardiovascular-renal disease, 
including hypertension).

One reasonable interpretation of the evidence is that the 
veteran had labile high blood pressure during his 20 years of 
active duty, that this represented the early stage of chronic 
hypertension which was first diagnosed after service, and 
that therefore hypertension began during active duty.  See 
38 C.F.R. § 3.303(d).  With application of the benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), the Board holds that 
such is the case.  The Board concludes that hypertension was 
incurred in service, and thus is considered service-
connected.  Furthermore, even if heart disease is first shown 
after service, it is deemed to be the natural consequence of 
service-connected hypertension.  See 38 C.F.R. § 3.310 
(secondary service connection).  Again applying the benefit-
of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board holds 
that such is the case, and the veteran's heart disease is 
also service-connected.


ORDER

Service connection for hypertension and heart disease is 
granted.





REMAND

The veteran's claim for a TDIU rating was premature, given 
that he had no service-connected disability at that time.  As 
noted above, the Board has now granted service connection for 
hypertension and heart disease.  The RO must now assign a 
percentage disability evaluation for these service-connected 
conditions, following which it must review the claim for a 
TDIU rating.  

Accordingly, the TDIU issue is remanded to the RO for the 
following action:

1.  The RO should assign a percentage 
disability evaluation for the veteran's 
service-connected hypertension and heart 
disease.

2.  Then (and after assuring compliance 
with the notice and duty to assist 
provisions of the law) the RO should 
review the remaining appellate issue of 
entitlement to a TDIU rating.  If that 
benefit is denied, the veteran should be 
provided a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board. 



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



